           Case 1:19-cr-00735-KPF Document 24 Filed 10/05/20 Page 1 of 2




                                                                       October 5, 2020

VIA ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
                                                       MEMO ENDORSED
40 Foley Square
New York, New York 10007

                                      Re: United States v. Ricardo Reynoso
                                          19 Cr. 735 (KPF)

Dear Judge Failla:

        Please recall that our firm represents Mr. Ricardo Reynoso in the above-referenced matter,
which is presently scheduled for sentencing before Your Honor on October 16, 2020, at 3:00 p.m.
for an in-court appearance. With the consent of the Government and for the following reasons, the
defense respectfully requests a 45-day adjournment of sentencing. This is the second such request
by the defense and is due in part to delays caused by the COVID-19 outbreak and in larger part
because of my own recent, yet undiagnosed, illness.

       The parties have scheduled a so-called “safety valve” proffer for this coming Friday,
October 9, 2020, at 2:00 p.m. Once the proffer is completed, we expect to immediately turn to our
pre-sentencing submission, which we will file in accordance with Your Honor’s Rules of Practice.

        Again, I apologize for not seeking an adjournment late last week. However, I have been
unwell and under the circumstances, while I would normally request a 30-day adjournment, I am
hopeful that the Court might extend me the courtesy of a 45-day adjournment. If not, we will be
ready to move the case to sentencing on whichever date the Court orders.


                                                                       Respectfully submitted,



                                                                       Mark I. Cohen

MIC/gmf

Cc: A.U.S.A. Ryan Finkel (via ECF)
    Mr. Ricardo Reynoso (via email)
          Case 1:19-cr-00735-KPF Document 24 Filed 10/05/20 Page 2 of 2

Application GRANTED. Mr. Reynoso's sentencing is hereby ADJOURNED
to December 11, 2020, at 3:00 p.m. The sentencing will take place
by video conference. Access instructions will be provided in
advance of the proceeding.



Dated:   October 5, 2020               SO ORDERED.
         New York, New York



                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
